Earl Warren: -- Petitioner versus Texas.
Carl E. F. Dally: Mr. Chief Justice, may it please the Court.
Earl Warren: Mr. Dally.
Carl E. F. Dally: Before leaving and concluding my argument, I would like to make it very clear that the State of Texas relies upon the affidavit opinion sale for stating probable cause in this case. We stated in our brief and we still would contend that actually the affidavit would be sufficient even under the federal standards. And in support of that we would like to call the Court's attention to the case of Eisner versus United States found in 297 Federal Reporter. In that case a federal court has upheld an affidavit which read as follows." Information has been obtained by SA Clifford Anderson, FBI, Cincinnati, Ohio which he believes to be reliable to the effect that Sam Eisner received first which were a part of the loot from the Davidson Indiana Fur Company in Kentucky after they have been transported from Indianapolis and had knowledge that they have been stolen." This particular affidavit certainly is no stronger than the one that we have in the present case. Certiorari was denied in this case and we would offer that in support of the fact that the affidavit found in the present case may even be of such standard that it would meet the federal requirement.
Hugo L. Black: What case was that?
Carl E. F. Dally: That was the case of Eisner versus United States, Your Honor and its 297, Federal Reporter 2d, page 595 and I believe decided --
Earl Warren: Is that in your brief?
Carl E. F. Dally: It's cited in my brief, Your Honor.
Earl Warren: Cited in your brief.
Carl E. F. Dally: We would also say that the -- that this Honorable Court in their Opinion of Ker versus California, as used much of the language that would be applicable in this present case and that is that federally that the Mapp decision did not ring the bell for federalism that the states and the United States would still operate side by side, that the same standards would not be applied. We would say and we respectfully submit that the Court of Criminal Appeals of the State of Texas in approving this affidavit applied the fundamental criteria from the Fourth, Fifth and Fourteenth Amendment of the Constitution of the United States and respectfully submit that the case should be affirmed. Thank you.
Earl Warren: Mr. Woody.
Clyde W. Woody: Mr. Chief Justice, may it please the Court. One thing that I would like the Court to be cognizant of is my position so far as the hearsay is concerned. On page 11 of my brief, I'm not -- I am not attacking this proposition, this affidavit on the constitutionality of an affidavit based on hearsay. That's not my major contention. It is that it does not state sufficient facts. Now the Eisner case and the Rugendorf case that counsel has referred to do state facts distinguished from conclusions. And this Honorable Court in Nathanson versus United States, it is a matter of fact which was reaffirmed in Jones versus United States, the case that he relies on here. And in the Nathanson case, may it please the Court, here is the affidavit which this Court held inadequate and insufficient so far as this position is concerned. And here is the affidavit. Whereas, he said Francis B. Laughlin, has stated under his oath that he has cause to suspect and thus believe that certain merchandise to wit, certain liquors of foreign origin and more particular description of which cannot be given upon which is otherwise been bought into the United States contrary to law. And that said merchandise is now deposited and contained within the premises of JJ Nathanson, said premises being described as a two-storey framed building at 117 North Bartram Avenue. And the Court said this about that particular affidavit. It -- it went upon a mere affirmation of suspicion and belief without any statement of adequate supporting facts. The -- the Court went further to say that under the Fourth Amendment the officer may not properly use a warrant to search a dwelling unless the -- it has been issued upon probable cause. Now the Eisner case, there is not -- I submit -- is not employed in the Rugendorf case likewise. Now the Rugendorf case which counsel has cited, the affidavit is thusly. Agent Moore of the FBI swore that an informer who had furnished reliable information in the past, reported to the affiant that he had seen 80 fur garments on the defendant's basement a few days previously, describing them as mink, otter and beaver jackets with labels removed.And that the informer had been told the fur was stolen. Now in that particular affidavit, the Court indicated that they did not discuss this proposition of facts, the Court merely said the appellant was urging in the Rugendorf that the affidavit was based on hearsay information and therefore was insufficient. And the same proposition was before the Court in Eisner. Now these are of course two different propositions, one, hearsay and the Court has already dispose of that proposition that under some circumstances possibly, an affidavit may properly be based on hearsay. However, it must state facts as distinguished from conclusions of law as the -- if the Giordenello case is still the law of this Court and still the law of this land. And if Mapp and Ker mean what they say they mean that the Fourth Amendment is enforceable against the State with the same degree and to the same extent that they are enforceable against the federal courts then this affid -- instant affidavit is insufficient. It is inconceivable to me to believe that if a federal agent or if the Federal Government brought into this Court, an affidavit and which ordered the arrest of an individual and other person or persons unknown and that such process was issued and executed and was relied upon and that a blanket warrant such as we have here was utilized. And I submit that this is almost -- this is very, very close to the affidavit and the warrant that jus -- that the Court considered in Marcus that was decided the same day as Mapp. And two, the Justice -- two of the Justices agreed without the -- without it really being urged that this was a general warrant. And I submit that we have before us here a general warrant. It matters not I submit that the Court has spoken that the Fourth Amendment is enforceable against the States if you allow the States the right to say by their legislation, "Yes, we will follow the constitutional laws of the United States but interpret them in such a manner that they do not do so." That is what we have here and I submit that the proper procedure here would be to reverse this cause and to remand it to the Court of Criminal Appeals and to spell out with great particularity of certainty just what is required in an affidavit and search warrant. Counsel has suggested throughout that while the Federal Rules of Criminal Procedures should not be -- should not controlling on the States. Well as far back as 1926 in the Olmstead case and in 1915 in the Weeks versus United States. Long before the Federal Rules of Criminal Procedure were promulgated, we had the very same application of Rule 41 which is now Rule 41. And as a matter of fact this Court held in Olmstead that it is a -- this is a part and parcel of the Fourth Amendment the -- a motion to suppress. Now I -- I don't see -- I've failed to appreciate how imposing upon the States the requirement that they follow the Fourth Amendment and the Fifth Amendment in this manner works any hardship and this -- this argument of federalism, I submit, has no merit to indicate just the -- just precisely how the Court of Criminal Appeals has confused the issues in a very -- in one of the cases that counsel cites in Giacona. A dissenting opinion there and if I may I would like to read what -- one of the judges the Court of Criminal Appeals said, a man who's been on that court Judge Morrison for a very long time. What we overlooked originally and what they failed to give application to on rehearing is the basic concept of the right of privacy as guaranteed by the Fourteenth Amendment of the Constitution of the United States. And he underlines as interpreted by the Supreme Court, together with the fact that the Opinion in Mapp, the guarantees of that -- of that Amendment as so interpreted have been extended to those who are tried in state court. Now, at least one member of the Court of Criminal Appeals recognizes the fact that they have not been following the Fourth and Fifth Amendment as it is interpreted by this Court. And I submit that in reality, they have not been following a period. And if the Court does not now find that such an affidavit and search warrant to be void then Mapp versus Ohio, Ker versus California has no meaning whatsoever so far as the states are concerned because the states that want to circumvent these particular statutes -- these particular holdings will merely enact the statutes such as Texas has and interpret it accordingly and there will be no real protection and there will be no effective right of privacy as guaranteed by the Constitutional laws of the United States and as has been interpreted by this Honorable Court. Thank you very much.